Title: General Orders, 3 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novembr 3rd 1775
Parole, HuntingtonCountersign Ipswich


William Briant, Alexander Ingham, Francis Woobourn and Joseph Rockwood, tried at a late General Court martial, for “stealing Rum out of the Commissary General’s Stores” The Court are of opinion that the prisoners Briant, Ingham & Woobourn are not guilty; but that the prisoner Rockwood alone is guilty of the Crime laid to his charge, and do therefore sentence him to receive Ten Lashes upon his bare back, at the head of the regiment to which he belongs—The General approves the sentence and orders it to be executed, as soon as the weather will permit.
